Exhibit 10.5.3


EXECUTION


AMENDMENT NO. 2
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 2 to Amended and Restated Master Repurchase Agreement, dated as of
August 8, 2017 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE AG, a company
incorporated under the laws of Switzerland, acting through its CAYMAN ISLANDS
BRANCH (“CS Cayman”, “Committed Buyer” and a “Buyer”), ALPINE SECURITIZATION LTD
(“Alpine” and a “Buyer”), DITECH FINANCIAL LLC (the “Seller”) and WALTER
INVESTMENT MANAGEMENT CORP. (the “Guarantor”).
RECITALS
The Administrative Agent, Buyers and Seller are parties to that certain (a)
Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Existing Repurchase Agreement”; and as further amended by this Amendment, the
“Repurchase Agreement”) and (b) Amended and Restated Pricing Side Letter, dated
as of November 18, 2016 (the “Pricing Side Letter”). The Guarantor is party to
that certain Amended and Restated Guaranty (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), dated as of November
18, 2016, by the Guarantor in favor of Administrative Agent for the benefit of
the Buyers. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement, Pricing Side
Letter and Guaranty, as applicable.
The Administrative Agent, Buyers, Seller and the Guarantor have agreed, subject
to the terms and conditions of this Amendment, that the Existing Repurchase
Agreement be amended to reflect certain agreed upon revisions to the terms of
the Existing Repurchase Agreement. As a condition precedent to amending the
Existing Repurchase Agreement, the Administrative Agent and Buyers have required
the Guarantor to ratify and affirm the Guaranty on the date hereof.
Accordingly, the Administrative Agent, Buyers, Seller and the Guarantor hereby
agree, in consideration of the mutual promises and mutual obligations set forth
herein, that the Existing Repurchase Agreement is hereby amended as follows:
Section 1.Event of Default. Section 15(n) of the Existing Repurchase Agreement
is hereby amended by inserting the text “(except with respect to financial
statements for the period ended December 31, 2016)” immediately after the words
“financial statements”.
SECTION 2.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:
2.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of Buyer shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:





--------------------------------------------------------------------------------





(a)    this Amendment, executed and delivered by the Administrative Agent,
Buyers, the Seller and the Guarantor;
(b)    written e-mail confirmation from an authorized officer of Guarantor
stating that Seller has received amendments substantially similar to this
Amendment from all of other relevant counterparties with whom Seller has an
additional repurchase or warehouse facility; and
(c)    such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.
SECTION 3.    Representations and Warranties. Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.
SECTION 4.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.
SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 7.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Administrative Agent and
Buyers under the Repurchase Agreement and Pricing Side Letter, as amended
hereby.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[SIGNATURE PAGE FOLLOWS]


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent
By: /s/ Michael B. Dryden    
Name:    Michael B. Dryden
Title:    Managing Director
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Committed Buyer
By: /s/ Michael Eaton    
Name:    Michael Eaton
Title:
Authorized Signatory

By: /s/ Patrick Duggan    
Name:    Patrick Duggan
Title:    Authorized Signatory
ALPINE SECURITIZATION LTD, as a
Buyer, by Credit Suisse AG, New York
Branch as Attorney-in-Fact
By: /s/ Michael Eaton    
Name:    Michael Eaton
Title:
Associate

By: /s/ Patrick Duggan    
Name:    Patrick Duggan
Title:     Associate




Signature Page to Amendment No. 2 to Amended and Restated Master Repurchase
Agreement



--------------------------------------------------------------------------------







DITECH FINANCIAL LLC, as Seller
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title:    SVP & Treasurer
    


WALTER INVESTMENT MANAGEMENT CORP., as Guarantor
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer


Signature Page to Amendment No. 2 to Amended and Restated Master Repurchase
Agreement

